DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
	Applicant argues that claim 1 as amended is patentably distinguishable from Hossack in further view of Sinelnikov as:
claim l is amended to recite that the imaging component is in the gap between the sheath and the suppo1t tube (again, see Figure 9). As shown in FIGURE l of Hossack, the imaging component (transducer l 6) is disposed on an exterior of the catheter l0. P. 7.
There is no distinction between the recited claim feature and the teachings of Hossack in further view of Sinelnikov. Applicant misinterprets the applicant’s disclosure in figure 9 and paragraphs [0029] and [0073].
Paragraph [0029] states: 
FIG. 9 is a cross-section view of a coaxial shaft assembly formed by a support tube and a sheath forming a gap dimensioned to form a passage for a component such as an imaging component cable. Emphasis added.
Paragraph [0073] states:
FIG. 9 is a cross-section view of the coaxial shaft assembly. In this enlarged section view this is shown the relationship of the sleeve, shaft and microcable. The sleeve and the shaft are arranged to function as two coaxial shafts. In one embodiment of this dual shaft design there is a more rigid shaft to be jacketed over by a thinner and more pliable shaft or sleeve. The dimensions of these shafts are intentionally specified to leave a small gap when assembled coaxially, allowing a component (e.g. microcable) to pass through between them free from damage. The gap ranges from about 0.01-0.003″ or about 0.0254-0.1016 mm. The two shafts of this assembly are only fixed on the proximal and distal most ends. In one embodiment the sheath is attached to the proximal cap of the imaging capsule and to the distal end of the inner shaft. As a result, the section in microcable component during insertion between the shaft and sleeve to create a gradual transition in lumen durometer and further mitigate any risk of kinking. Emphasis added.
Figure 9 shows the relationship between the “[i]maging component extending along distal inner shaft with gap between inner shaft and sheath” and the sleeve and shaft. For convenience the annotated Fig. 9 reproduced on P.3 of the non-final rejection of 09/17/2021 is reproduced below.

    PNG
    media_image1.png
    680
    1002
    media_image1.png
    Greyscale

Furthermore, Figure 3B demonstrates a “[g]ap between support tube and sheath for imaging component cable”  and a “[c]able from imaging component (to image processing system).” Emphasis added. Additionally, Figures 5A and 5B demonstrate an “[a]ngled cable pass hole,” a “[f]lat portion proximal to the angled cable pass through (may be scalloped edge radius to full cross section area, and a “[s]tep for gap between the support hypotube and the inner wall of the proximal component to allow microcable.” Emphasis added. Further, Fig. 6B demonstrates an “[i]maging cable pass through.” Emphasis added. In addition, Fig. 7 demonstrates a “[s]eptum between imaging component cable lumen and support tube lumen” and a “[s]maller lumen shaped for interior size economy – provides path for imaging component cable, for example, a microcable.” Emphasis added.
It is clear that “the imaging component” recited in line 20 of amended claim 1 is the “imaging component cable” of [0029] and the “microcable” of [0073]. Thus, applicant’s replacement of “a cable” in line 20 of claim 1 with “the imaging component” does not change the scope of the limitation as these are disclosed to be the same structure in figure 9 and paragraphs [0029] and [0073]. 
Applicant’s further amendment to replace “the proximal lumen” of lines 21-22 with “the lumen of the proximal cap” improves the clarity of the claim language to better distinguish between the lumen of the distal tip and the lumen of the proximal cap, but does not change the scope of the limitation as “the lumen of the proximal cap” refers to the same structure as “the proximal lumen.” 
As stated in the non-final rejection of 09/17/2021:
Hossack discloses structures corresponding to the “proximal lumen”, “sheath”, “support tube”, and cable, wherein the interior wall of the “proximal lumen” defined by balloon 26 is attached to the exterior of the sheath 60, the cable 18 resides within sheath 60 and outside of the “support tube” defined by guidewire lumen 30. P. 2-3. 
Therefore, claim 1 remains rejected over Hossack in further view of Sinelnikov as detailed in infra rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10, 12-18, and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 20 recites that claim limitation “the support tube to allow passage of the imaging component;” however, it is unclear whether “the imaging component” is intended to refer to the “an imaging component” recited in line 2 or to the “imaging component cable” or “microcable” of paragraphs [0029] and [0073], respectively, of the applicant’s originally filed specification. Applicant’s originally filed specification lacks support for placement of the imaging component in a gap between the sheath and the support tube. For purposes of examination, this limitation of claim 1 is interpreted as being consistent with paragraphs [0029] and [0073] of the applicant’s originally filed specification. Claims 2-10, 12-18, and 40-41 are rejected as being dependent upon claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-18, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, line 20 recites that claim limitation “the support tube to allow passage of the imaging component;” however, it is unclear whether “the imaging component” is intended to refer to the “an imaging component” recited in line 2 or to the “imaging component cable” or “microcable” of paragraphs [0029] and [0073], respectively, of the applicant’s originally filed specification. For purposes of examination, this limitation of claim 1 is interpreted as being consistent with paragraphs [0029] and [0073] of the applicant’s originally filed specification. Claims 2-10, 12-18, and 40-41 are rejected as being dependent upon claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1, 3-4, 6-8, 10, 12-14, 17, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. (U.S. Pub. No. 2004/0044286), hereinafter “Hossack” in further view of Sinelnikov et al. (U.S. Pub. No. 2015/0257779), hereinafter “Sinelnikov”.

Regarding claim 1, a first embodiment of Hossack discloses an intravascular imaging capsule (“An ultrasound catheter suitable for insertion in the body lumens of a patient…  An ultrasound transducer may be provided” Hossack, Abstract), comprising:
an imaging component (ultrasound transducer, #16, Hossack, Fig. 1; transducer array, #80, Hossack, Fig. 4) mounted on a support frame (flex circuit, #20, Hossack, Fig. 1; flex circuit, #76, Hossack, Fig. 4) with a proximal end and a distal end having a base adapted and configured to at least partially encircle a support tube (flex circuit, #20, surrounds guidewire lumen, #30, Hossack, Fig. 1; flex circuit, #76, surrounds support tube, #100, and guidewire lumen, #30, Hossack, Fig. 4), a proximal facing shoulder mount (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]);
a distal tip (atraumatic tip, #31, Hossack, Fig. 1) having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (guidewire lumen, #30, Hossack, Fig. 1) and a distal portion of the lumen comprises a second diameter sized to have an inner diameter of about the same size as an inner diameter of the support tube (guidewire lumen, #30, remains the same size throughout 
proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube wherein a distal portion of the lumen is sized to fit over a portion of the proximal facing shoulder mount (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]; “balloon 26 may be distally affixed (e.g., using adhesive or heat welding) to the exterior of sheath 60” Hossack, [0049]; see also Hossack, Figs. 1 and 4 demonstrating that balloon, #26, and sheath, #60, form the proximal cap lumen)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube (balloon, #26, and sheath #60, both have a larger diameter than the guidewire lumen, #30, Hossack, Fig. 1 and 4), a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of the imaging component (cable, #18, resides within sheath, #60, and outside of guidewire lumen, #30, Hossack, Fig. 1 and 4); and the sheath over the support tube is attached to an interior wall of a portion of the lumen of the proximal cap (“balloon 26 may be distally affixed (e.g., using adhesive or heat welding) to the exterior of sheath 60” Hossack, [0049]; see also Hossack, Figs. 1 and 4).
However, this first embodiment of Hossack does not disclose a distal facing shoulder mount
a proximal portion of the lumen is sized to fit over a portion of the distal facing shoulder mount
However, a second embodiment and a third embodiment of Hossack teach a distal facing shoulder mount (tip, #88, is connected to the support structure, #86, by overlapping the support structure at retaining ring, #92, Hossack, Fig. 3a; [0057]; additionally a third embodiment teaches “Separate retaining rings (e.g., ruby retaining rings that have been individually machined and attached to the surface of tube 100) may be positioned along tube 100” Hossack, [0058])

the first diameter is larger than the second diameter (in the second embodiment shown in Fig. 3a, tip, #88, is tapered from the diameter at retaining ring, #92, and that of the distal end of tip, #88; furthermore, Hossack explicitly states in paragraph [0057] “bore 87 extends alone the longitudinal axis 96 of structure 86 and may serve as a portion of guide wire lumen 30... Tip 88 of structure 86 may form all or part of the portion of guide wire lumen portion 31 shown in FIG. 1 that protrudes towards distal tip 24 at distal end 14 of catheter 10” combined with the first embodiment’s teaching shown in Fig 1. guidewire lumen, #30, remains the same size throughout atraumatic tip, #31, and Fig. 4 guidewire lumen, #30, remains the same size throughout distal tip, #24, the diameter of tip, #88, at retaining ring, #92, is larger than that of bore, #87, and tapers down to that of guidewire lumen, #30, or bore, #87, Hossack, Figs. 1, 3a, and 4, and [0057]).
It would have been obvious to one having ordinary skill in the art to have modified the first embodiment of Hossack’s disclosure of an atraumatic tip with the second embodiment and third embodiment of Hossack’s teaching of a tip that overlaps the support structure as Hossack explicitly states that any of the “illustrative support structures that may be used to form the core of the transducer assembly” (Hossack, [0057]).
However, while Hossack discloses a proximal cap having an exterior portion of the distal end, Hossack does not explictly disclose an exterior portion of the cap is scalloped or reduced relative to another exterior portion of the cap, thereby forming a scalloped portion or reduced portion, respectively.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with Sinelnikov’s teaching of an indented, sloped wire management shelf that accommodates the wires of the ultrasound transducer as Sinelnikov explictly states that by mounting the wires to the transducer via the wire management shelf and the indented housing “[t]he protective ridges 530 define a channel for coolant to flow over the ablation transducer to the echolucent imaging chamber 515 and maintain a space between the ablation transducer and an echolucent shell layer 539. If the catheter is pressed into an internal wall of a vessel, for example by deflecting a steerable delivery sheath, the protective edges maintain the space by stopping the soft, thin layer of the echolucent shell from collapsing” (Sinelnikov, [0161]).

Regarding claim 3, while Hossack discloses a distal portion of the proximal cap accommodates a portion of the imaging component (“Wires 18 exiting port 42 may be passed along the center of catheter 10 until they reach tab 44 of the flex circuit, where these wires are electrically connected to the transducer circuitry” Hossack, [0040]), Hossack does not explictly disclose the scalloped portion or the reduced portion of the cap.
However, in the same field of endeavor, Sinelnikov teaches the scalloped portion or the reduced portion of the cap (“the wires 525 and coolant delivery lumen 542 to a section of the manifold component dedicated for housing 528 ablation transducer 513, which comprises a wire management shelf 527, an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with Sinelnikov’s teaching of an indented, sloped wire management shelf that accommodates the wires of the ultrasound transducer as Sinelnikov explictly states that by mounting the wires to the transducer via the wire management shelf and the indented housing “[t]he protective ridges 530 define a channel for coolant to flow over the ablation transducer to the echolucent imaging chamber 515 and maintain a space between the ablation transducer and an echolucent shell layer 539. If the catheter is pressed into an internal wall of a vessel, for example by deflecting a steerable delivery sheath, the protective edges maintain the space by stopping the soft, thin layer of the echolucent shell from collapsing” (Sinelnikov, [0161]).

Regarding claim 4, while Hossack discloses a distal portion of the proximal cap (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]), Hossack does not explictly disclose the scalloped portion or the reduced portion of the cap further comprising a pass through the scalloped portion or the reduced portion of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the proximal cap lumen.
However, a second embodiment of Sinelnikov discloses the scalloped portion or the reduced portion of the cap further comprising a pass through the scalloped portion or the reduced portion of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the cap lumen (“The catheter may comprise electrical conductors 315 to deliver current to the ablation transducer” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with the second embodiment of Sinelnikov’s teaching of passing wires through the cut-away face of the cap as Sinelnikov explictly states that passing these electrical conductors through the cut-away face of the cap allows one to “communicate a signal from a sensor such as a temperature or pressure sensor” and states that “high intensity, high duty cycle, mode of operation may result in self-heating of the transducer element and surrounding structural elements. Therefore, the temperature of transducer or adjacent elements may be monitored with a temperature sensor (e.g., a thermocouple). If temperature is deemed to be too high, the transducer may be cooled down during use by a means of reducing duty cycle, or electrical power output into the transducer, or irrigation or circulating fluid cooling” thereby preventing damage to the transducer.

Regarding claim 6, Hossack discloses the portion of the imaging component is an electronic connector (“wires 18 may be attached to conductors 74 on tab portion 44 of flex circuit substrate 76” Hossack, [0054]) for communication with an image processing system configured for use with the imaging component (“electrical cable 18 is used to electrically connect the ultrasound transducer 16 to the imaging equipment” Hossack, [0032]).

Regarding claim 7, Hossack discloses the electronic connect comprises a flexible leg extending from the support frame (“wires 18 may be attached to conductors 74 on tab portion 44 of flex circuit substrate 76” Hossack, [0054]).

Regarding claim 8, while Hossack discloses a distal portion of the proximal cap (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; 
However, a second embodiment of Sinelnikov discloses the cap further comprising a pass through formed in a wall of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the proximal cap lumen (“The catheter may comprise electrical conductors 315 to deliver current to the ablation transducer” Sinelnikov, [0154]; Figure 11 shows that electrical conductors, #315, exits from the cap lumen at the scalloped portion of the manifold component, Sinelnikov, Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with the second embodiment of Sinelnikov’s teaching of passing wires through the cut-away face of the cap as Sinelnikov explictly states that passing these electrical conductors through the cut-away face of the cap allows one to “communicate a signal from a sensor such as a temperature or pressure sensor” and states that “high intensity, high duty cycle, mode of operation may result in self-heating of the transducer element and surrounding structural elements. Therefore, the temperature of transducer or adjacent elements may be monitored with a temperature sensor (e.g., a thermocouple). If temperature is deemed to be too high, the transducer may be cooled down during use by a means of reducing duty cycle, or electrical power output into the transducer, or irrigation or circulating fluid cooling” thereby preventing damage to the transducer.

Regarding claim 10, Hossack discloses the pass through or opening is sized to pass a microcable (cable, #18, fits through cable exit port, #42, Hossack, Fig. 1) for connection of the imaging component to 

Regarding claim 12, Hossack discloses the base completely encircles the support tube (flex circuit, #20, surrounds, guidewire lumen, #30, Hossack, Fig. 1; flex circuit, #76, surrounds, support tube, #100, Hossack, Fig. 4; “a flex circuit may be wrapped around a support lumen to form a cylindrical transducer” Hossack, [0052]).

Regarding claim 13, Hossack discloses the base has a cross section shape similar to a cross section shape of the support tube (flex circuit, #20, surrounds, guidewire lumen, #30, Hossack, Fig. 1; flex circuit, #76, surrounds, support tube, #100, Hossack, Fig. 4; “a flex circuit may be wrapped around a support lumen to form a cylindrical transducer” Hossack, [0052]).

Regarding claim 14, Hossack discloses the cross section shape of the support tube is circular (support tube, #100, is cylindrical, Hossack, Fig. 4).

Regarding claim 17, the first embodiment of Hossack does not disclose the distal tip has a tapered shape from the proximal end to the distal end.
However, in the same field of endeavor, a second embodiment of Hossack teaches the distal tip has a tapered shape from the proximal end to the distal end (tip, #88, narrows from retaining ring, #92, to the distal end, Hossack, Fig. 3a).
It would have been obvious to one having ordinary skill in the art to have modified the first embodiment of Hossack’s disclosure of an atraumatic tip with the second embodiment of Hossack’s teaching of a tip that overlaps the support structure as Hossack explicitly states that any of the “illustrative support structures that may be used to form the core of the transducer assembly” (Hossack, [0057]).


However, in the same field of endeavor, Sinelnikov teaches an exterior portion of the proximal cap is removed to form a reduced portion (“the wires 525 and coolant delivery lumen 542 to a section of the manifold component dedicated for housing 528 ablation transducer 513, which comprises a wire management shelf 527, an indented housing 528 for mounting the ablation transducer assembly, a solder relief hole 529, and protective ridges 530” Sinelnikov, [0159]; also see Sinelnikov, Figs. 12B and 12H).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with Sinelnikov’s teaching of an indented, sloped wire management shelf that accommodates the wires of the ultrasound transducer as Sinelnikov explictly states that by mounting the wires to the transducer via the wire management shelf and the indented housing “[t]he protective ridges 530 define a channel for coolant to flow over the ablation transducer to the echolucent imaging chamber 515 and maintain a space between the ablation transducer and an echolucent shell layer 539. If the catheter is pressed into an internal wall of a vessel, for example by deflecting a steerable delivery sheath, the protective edges maintain the space by stopping the soft, thin layer of the echolucent shell from collapsing” (Sinelnikov, [0161]).

Regarding claim 41, the first embodiment of Hossack discloses the proximal cap comprises a proximal portion and a distal portion (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]). 

However, the second embodiment of Hossack discloses the reduced portion is positioned at the distal portion and extends to the distal end of the proximal cap (“Retaining ring portions 90 and 92 define an annular gap 94 into which transducer array 80 fits” Hossack, [0057]; retaining ring, #92, defines the proximal end of tip, #88, Hossack, Fig. 3a; also see Hossack, Fig. 4)
It would have been obvious to one having ordinary skill in the art to have modified the first embodiment of Hossack’s disclosure of an atraumatic tip with the second embodiment and third embodiment of Hossack’s teaching of a tip that overlaps the support structure as Hossack explicitly states that any of the “illustrative support structures that may be used to form the core of the transducer assembly” (Hossack, [0057]).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiment of Hossack in further view of Sinelnikov as in claim 1 above, and further in view of Fong (U.S. Pub. No. 2014/0180121), hereinafter “Fong”.

Regarding claim 2, Hossack does not explicitly teach the imaging component is one of a single crystal piezoelectric transducer, a ceramic piezoelectric transducer, an intravascular ultrasound transducer, a rotational intravascular ultrasound transducer, a piezo-electric micro-machined ultrasonic transducer (PMUT), or a capacitive micro-machined ultrasonic transducer (CMUT).
However, in the same field of endeavor, Fong teaches the imaging component is one of a single crystal piezoelectric transducer, a ceramic piezoelectric transducer, an intravascular ultrasound transducer, a rotational intravascular ultrasound transducer, a piezo-electric micro-machined ultrasonic transducer (PMUT), and a capacitive micro-machined ultrasonic transducer (CMUT) (“There are two types of IVUS catheters commonly in use, mechanical/rotational IVUS catheters and solid state catheters. A solid state catheter (or phased array) has no rotating parts, but instead includes an array of transducer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second embodiment of Hossack’s teaching of an ultrasound transducer with Fong’s teaching of various transducer types as Fong explicitly states that “PMUT and CMUT transducers may provide improved image quality over that provided by the conventional piezoelectric transducers” (Fong, [0009]).

Regarding claim 18, the first embodiment of Hossack discloses the distal most end of the distal tip is an atraumatic shape (atraumatic tip, #31, Hossack, Fig. 1).
However, Hossack does not explictly teach a rounded shape.
However, in the same field of endeavor Fong teaches a rounded shape (“In some configurations the distal tip has a rounded, blunt distal end. The catheter body can be tubular and have a forward-facing circular aperture which communicates with the atraumatic tip.” Fong, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second embodiments of Hossack’s teaching of an atraumatic tip with Fong’s teaching of a rounded, atraumatic tip as Fong explicitly states that “[t]he .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiment of Hossack in further view of Sinelnikov as in claim 3 above, and in further view of Gerdts et al. (U.S. Pub. No. 2014/0288630), hereinafter “Gerdts”.

Regarding claim 5, while Hossack discloses a distal portion of the proximal cap (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]), Hossack does not explictly disclose the scalloped portion or the reduced portion of the cap further comprising a pass through the scalloped portion or the reduced portion of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the proximal cap lumen.
However, a second embodiment of Sinelnikov discloses the scalloped portion or the reduced portion of the cap further comprising a pass through the scalloped portion or the reduced portion of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the cap lumen (“The catheter may comprise electrical conductors 315 to deliver current to the ablation transducer” Sinelnikov, [0154]; Figure 11 shows that electrical conductors, #315, exits from the cap lumen at the scalloped portion of the manifold component, Sinelnikov, Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with the second embodiment of Sinelnikov’s teaching of passing wires through the cut-away face of the cap as Sinelnikov explictly states that passing 
However, the first and second embodiment of Hossack in further view of Sinelnikov does not teach the pass through forms an angle of about 45 degrees relative to the proximal cap lumen.
However, in the same field of endeavor, Gerdts teaches the pass through forms an angle of about 45 degrees relative to the proximal cap lumen (“Port 344 can extend at an acute angle (e.g. a 45 degree angle) relative to the longitudinal axis” Gerdts, [0101]).
It would have been obvious to one having ordinary skill in the art to have modified the first and second embodiment of Hossack in further view of Sinelnikov’s teaching of exit lumen with Gerdts’ teaching of a 45 degree angle port as Gerdts explicitly states that this will “reduce stress imparted on a guide wire by continuous outer sheath 300 as the guide wire exits port 344 and extends substantially parallel to the longtitudinal axis of the outer sheath 300. Such an angled arrangement can, for example, reduce friction between the guide wire and outer sheath 300 as outer sheath 300 is retracted relative to the guide wire” (Gerdts, [0101]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiment of Hossack in further view of Sinelnikov as in claim 1 above, and in further view of Gerdts.

Regarding claim 9, while Hossack discloses a distal portion of the proximal cap (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior 
However, a second embodiment of Sinelnikov discloses the cap further comprising a pass through formed in a wall of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the proximal cap lumen (“The catheter may comprise electrical conductors 315 to deliver current to the ablation transducer” Sinelnikov, [0154]; Figure 11 shows that electrical conductors, #315, exits from the cap lumen at the scalloped portion of the manifold component, Sinelnikov, Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with the second embodiment of Sinelnikov’s teaching of passing wires through the cut-away face of the cap as Sinelnikov explictly states that passing these electrical conductors through the cut-away face of the cap allows one to “communicate a signal from a sensor such as a temperature or pressure sensor” and states that “high intensity, high duty cycle, mode of operation may result in self-heating of the transducer element and surrounding structural elements. Therefore, the temperature of transducer or adjacent elements may be monitored with a temperature sensor (e.g., a thermocouple). If temperature is deemed to be too high, the transducer may be cooled down during use by a means of reducing duty cycle, or electrical power output into the transducer, or irrigation or circulating fluid cooling” thereby preventing damage to the transducer.
However, the first and second embodiment of Hossack does not teach the pass through forms an angle of about 45 degrees relative to the proximal cap lumen.
However, in the same field of endeavor, Gerdts teaches the pass through forms an angle of about 45 degrees relative to the proximal cap lumen (“Port 344 can extend at an acute angle (e.g. a 45 degree angle) relative to the longitudinal axis” Gerdts, [0101]).
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiment of Hossack in further view of Sinelnikov as in claim 1 above, and in further view of Moberg et al. (U.S. Pub. No. 2007/0078387), hereinafter “Moberg”.

Regarding claim 15, the first and second embodiments of Hossack does not teach glue holes positioned to allow centering in the distal tip so that they can fill a gap between the support tube and an interior wall of the distal tip.
However, in the same field of endeavor, Moberg teaches glue holes positioned to allow centering in the distal tip so that they can fill a gap between the support tube and an interior wall of the distal tip (“material acts to adhesively or otherwise engage the tip 10 to the catheter shaft 20” Moberg, [0036]; “radiopaque loaded adhesive 90 at least partially fills the cavity 60 about the catheter shaft 80 and affixes the catheter tip 10 to the catheter shaft 80” Moberg, [0039]; Fill ports, #50, are symmetrically placed on opposing sides of the tip, Moberg, Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second embodiments of Hossack in further view of Sinelnikov’s teaching of a catheter with a tip with Moberg’s teaching of adhesive fill ports as Moberg explicitly states that this “provide[s] the tip with a radiopaque region which maintains a low profile of the catheter, and without the need to employ extraneous marker bands” )Moberg, [0034]).


However, in the same field of endeavor, Moberg teaches the glue holes are across a central longitudinal axis of the distal tip lumen (“material acts to adhesively or otherwise engage the tip 10 to the catheter shaft 20” Moberg, [0036]; “radiopaque loaded adhesive 90 at least partially fills the cavity 60 about the catheter shaft 80 and affixes the catheter tip 10 to the catheter shaft 80” Moberg, [0039]; Fill ports, #50, are symmetrically placed on opposing sides of the tip, Moberg, Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second embodiments of Hossack’s teaching of a catheter with a tip with Moberg’s teaching of adhesive fill ports as Moberg explicitly states that this “provide[s] the tip with a radiopaque region which maintains a low profile of the catheter, and without the need to employ extraneous marker bands”) Moberg, [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harrison et al. (U.S. Pub. No. 2012/0172857) discloses a scalloped, angled passthrough for a sensor cable passing from a distal tip into a proximal lumen to connect with a control device at the proximal end of the interventional instrument including a support tube, an outer sheath, and a plurality of interior lumens including the proximal lumen and a distal tip lumen. 

Burg et al. (U.S. Pub. No. 2011/0270081), discloses an intravascular capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 5, 6, 11, and 12), 
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 5, 6, 11, and 12)

an exterior portion of the distal end of the proximal cap is scalloped or reduced relative to another exterior portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Figs. 4-6 and 10-12)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Fig. 6)

Burkett et al. (U.S. Pub. No. 2014/0187874) discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 2-6 and 10-13)
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 2-6 and 10-13)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs. 2-6 and 10-13)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable (Figs. 2-6 and 10-13).

Burkett et al. (U.S. Pub. No. 2014/0187979) discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 1-2), 

a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs 1-2)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable (Figs. 1-2 and 4) and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen ([0038], [0050], [0070]-[0071], and Figs. 1-2 and 4)

Dausch et al. (U.S. Pub. No. 2014/0257105) discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 1, 2, 4), 
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 1, 2, 4)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs. 1, 2, 4)
an exterior portion of the distal end of the proximal cap is scalloped or reduced relative to another portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Figs. 1, 2, 4)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Figs. 1, 2, 4).


a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Fig. 1B)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Fig. 1B)
an exterior portion of the distal end of the proximal cap is scalloped or reduced relative to another portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Fig. 1B)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Fig. 1B).

Burdette et al. (U.S. Pub. No. 2015/0209551) discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 2A-C and 3A-C), 
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 2A-C and 3A-C)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs. 2A-C and 3A-C)

a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Figs. 2A-C and 3A-C).

Erbele (U.S. Patent No. 5938615, see also Erbele U.S. Patent No. 5368037), discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 1-8C), 
a proximal facing shoulder mount (Figs. 1-8C)
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 1-8C)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs. 1-8C)
a distal portion of the lumen is sized to fit over a portion of the proximal facing shoulder mount,
a portion of the distal end of the proximal cap is scalloped or reduced relative to another portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Figs. 1-8C)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Figs. 1-8C).


a proximal facing shoulder mount (Figs. 12-13)
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 15-16)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs. 15-16)
a distal portion of the lumen is sized to fit over a portion of the proximal facing shoulder mount,
a portion of the distal end of the proximal cap is scalloped or reduced relative to another portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Figs. 12-13 and 15-16)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Figs. 15-16).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793